Order entered August 8, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00638-CV

             IN RE ZURICH AMERICAN INSURANCE COMPANY, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-08201

                                            ORDER
                          Before Justices Francis, Brown, and Whitehill

       Before the Court is relator’s June 9, 2017 petition for writ of mandamus. We request that

the real party in interest and respondent file their responses, if any, to the petition for writ of

mandamus by August 23, 2017.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE